Sherwin, J. —
2 *1763 4 *175If the relation of principal and agent did not exist between Mrs. Bellinger and the firm of Collins & Childs as to the sale of her land, they would have owed no duty to her which would have prevented either or both from buying the land for speculation; and, in the absence of a combination between them and Day & Hess to defraud the plaintiff in the sale and purchase thereof, the title acquired by this defendant would be good, and it could not be impressed with a trust in favor of the plaintiff. But we are convinced that there was no bona ñde sale of the land to Collins & Childs, or to either of them. Neither of them wanted the land; its value was uncertain, depending upon the vagaries of the Missouri river; while on the other hand, it is shown that Collins did want the Smith property, which was conveyed to his wife. That Mr. Day knew the infice that Smith was to pay for the laud *176before the claimed sale was made to Oollins & Ohilds, we do not donbt; and, if he did, it was his duty to put his principal in possession of all the facts, instead of closing a deal whereby she was despoiled of nearly $2, COO, It is practically admitted that Oollins & Ohilds undertook to find a purchaser for this land. True, this agreement was not made with Mrs. Bellinger, but with her agent, Bay. In pursuance of this undertaking, they found Smith, and represented to him and to his wife, when his signature to the Smith property was obtained, that they were acting for Mrs. Bellinger. Mrs. Bellinger was told by Bay, before the transaction was closed that others were helping him sell her land, and Oollins & Ohilds were introduced to her, and in her presence paid over to Bay the balance of the $2,000 in cash. She made no objection to the employment of subagents by Bay, and her acts at that time should be deemed a ratification of such employment; and, while Bay may have had no authority originally to employ subagents, neither he nor they can complain, if Mrs. Bellinger does not. The original employment of a subagent by express or implied authority of the principal would make the subagent the agent of the principal, and liable as such for his acts. Mechem, Agency, section 197. And the ratification of the acts of a subagent create the agency as surely as an original employment. We hold, therefore, that Collins & Ohilds were acting in conjunction with Bay in the sale of the plaintiff’s land, and that the land conveyed by Smith to Mrs. Oollins belonged to the plaintiff, as a part of the price of her farm. Mrs. Oollins paid nothing for the property deeded to her. Her husband caused the conveyance to be made to her, and the most that can be said in relation to the matter is that he was acting as her agent. In any view that may be taken of the matter, Mrs. Oollins was not a lona dde purchaser entitled to protection. The property belonged to Mrs. Bellinger, and equity will impress a trust *177thereon in her favor, just the same as if it had been deeded to Oollins, and there can be no question that Collins would be held a trustee for Mrs. Bellinger’s benefit.
The prayer of the petition is granted, and the judgment reversed.